Per Curiam.
This case comes before us on writ of error, and without any bill of exceptions; and the ground of error is that there was no valid notice of trial.
There is no chance for an examination of the question on the record, and in this mode. • The party has mistaken his remedy. The proper course for him, if legally aggrieved, was to proceed by mandamus, as we held in Barrett v. Bacon, 18 Mich., 247 and we refer to that case as decisive.
The judgment must he affirmed, with costs, unless the plaintiff in error elects to dismiss the writ, which, under the peculiar circumstances, the court feel inclined to permit, but subject, of course, to the like costs as on affirmance.